Hill, J.
1. Where usurious interest is reserved for a loan of money contracted since the year 1916, and in a suit by the lender against the debtor a judgment is rendered for the principal amount only, the interest being forfeited by virtue of the provisions of the act of 1916 (Acts 1916, p. 48; Park’s Ann. Code, Supp. 1922, § 3438),'providing for a forfeiture of the entire interest when usury is charged, such judgment does not bear interest. Daniel v. Gibson, 72 Ga. 367 (2 a) (53 Am. R. 845) ; Danforth v. National Rank of Elizabeth, 48 Fed. 271 (17 L. R. A. 622, 1 C. C. A. 62). And this is so notwithstanding Civil Code (1910), § 3432, which provides that “ All judgments in this State bear lawful interest upon the principal amount recovered!’ -The act of 1916 prohibits the recovery of any interest where usury is charged. See Daniel v. Gibson, supra.
2. Where a plaintiff sues upon a promissory hote which bears interest at the rate of 8 per cent, per annum from maturity, and the defendant pleads usury and charges that a certain sum has been reserved as usu*160rious interest, and the court enters a judgment for the net amount of the true principal admitted to be due, such judgment, since the act of 1916, supra, does not bear interest.
No. 3495.
July 26, 1923.
E. W. Jordan, for plaintiff. °Evans & Evans, for defendants.

All the Justices concur.